Case 3:16-CV-05482-.]SC Document 135 Filed 12/28/18 Page 1 of 6

Salar Atrizadeh, Esq. (SBN: 255659)
LAW OFFICES OF SALAR ATRlZADEH
9701 Wilshire Blvd., 10“‘ Floor

Beverly Hills, CA 90212

Telephone: 310-694~3034

Facsimile: 310-694-3057

Email: salar@atrizadeh.com

Attorney for Plaintiff
ARUNASREE SWAPNA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ARUNASREE SWAPNA, 311 individual, Case No.: 3:16-cv-05482-JSC

Plaintiff,
v.
lDECLARATION OF ARUNASREE
UDAY KRISHNA DESHRAJ, an SWAPNA
individual,
Defendant.

 

 

l

 

DECLARATION ()F ARUNASREE SWAPNA

 

 

Case 3:16-cV-05482-.]SC Document 135 Filed 12/28/18 Page 2 of 6

DECLARATION OF ARUNASREE SWAPNA

I, ARUNASREE SWAPNA, declare and aver as follows:

1.

lam the plaintiff in this legal action. I am over the age of 18 and the following facts and
circumstances are personally known to me, and if called, l would competently testify

thereto.

. I am familiar with and have personal knowledge of all exhibits that are included within this

declaration since l personally submitted them. l hereby authenticate the exhibits that are

attached hereto and incorporated by reference herein.

. l make this declaration as a Supplemental Response from me to request the court to allow

the Motion to Compel the Defendant to Pay me the Compensation as determined by the
court and Impose Civil and Criminal Penalties for taking the court processes for
granted/misusing them(lmmediately Without Any Further Delay) . The defendant is on
purpose making use of the fact that I have faced immense health impact(lmpact to my
pregnancy in June 2017, lmpact of Paraplegia from Dec 2017-1uly 2017 and Worsening
Health lrnpact via Skin Problems, Breathing Problems and Bone/Muscle Problems after
health recovery period). He Will neither have the humility to pay up voluntarily to settle the
matter(as he has shown utter disregard by declining to pay for the cleanup costs of the
intemet name-image pollution caused and multiplied due to his actions, pay me the
attorney fees and the monetary loss which caused Physical Sickness). He has declined to
give me rights to pursue and penalize remaining offenders and hasn’t been willing to settle
and puts it on my non-appearances He Will opt for the most prolonged trial(which will
favor him, as seen from the beginning of this case where he has dodged all interrogatories

and the deposition questions citing burden to explain his action, privacy and answered

2

 

DECLARATION OF ARUNASREE SWAPNA

 

 

Case 3:16-cV-O5482-.]SC Document 135 Filed 12/28/18 Page 3 of 6

questions to my utmost dissatisfaction not explaining how could the pictures leak,
proliferate and multiply without any act of vengeance by him). He and his parents not just
made us incur an exorbitant wedding cost all by ourself not sharing or giving us back our
money(and keeping all the 30Tolas of Gold and 5Kgs of Silver to themselves citing
security reasons and infeasibility to take it to US and never gave it back us). He
shamelessly makes allegations l took money from him to the order of lSkUSD-ZOkUSD,
he took over some of my loans(which is totally untrue and I have already provided all my
records to the jury at the time of divorce to the defendant rubbishing his allegations). He
thinks all thatI earned during that wedding is his money, any small gifts given by me from
my salary to my people is his money while he surprisingly shows no responsibility to own
up the loans, and costs incurred during that time and shamelessly went and purchased land
from his money while I was paying the loans of that hopeless, useless marriage.

4. The defendant will shamelessly count how many times I didn’t make an appearance,
(which is optional if l have an attorney) and will go and take special permissions from
court to mandate my appearance knowing very well that my health wrecked due to his
harassment will not permit so much physical movement He applies and implements a rules
for himself and another rule to me about phone appearances l Object Vehmently how He
Being a Sexual and an Intemet Hara§ser is able to depose me useless!y withgpt even asking
any pertinent questions and how does he expect me to be nice to him and how can he get
awa with com ellin me to rovi e ta to an Intemet Hara er who ins and harvests
and twists and turns data to bring down my identity l have already provided the evidences
of how he has lied during depositions and all the documents have been posted to the

docket What qualification does the defendant have to demand and recieve this special

3

 

DECLARATION OF ARUNASREE SWAPNA

 

 

Case 3:16-cV-O5482-.]SC Document 135 Filed 12/28/18 Page 4 of 6

treatment such as mandating my appearance, while himself elect to appear by phone(which

he didn’t allow me in June 2017 which resulted in the miscarriage during my current

marraige). Its the Failure of the System if any more accomodations are beipg provided to
him to succumb and cater to his demands and Ngt M@dgtg Appearance of the Defendant at

any court related process). He shamelessly puts the Intemet Harassment back on me,
showing some picture in my linkedin profile(clearly showing that he constantly snoops and
stalks on me online with pseudo-identity), claiming since l put a picture fighting
cybercrime, l myself proliferated this filthy intemet attack. l wish to educate the defendant
that he hasn’t made use of my attempt to reform him by “let him go” after Divorce 2010,
and if I were money-minded and using him to mint money I would have sued him for a
hefty alimony I could have very well done this at divorce time. If I had character-issues and
had another person in my life, I wouldn’t give him time to come to terms I would never
come to him after September 2007 and it took me five years to detox myself of the
harassment experience to move-on with my life until l found a person whom I could
welcome in my life in Dec 2012. The defendant was and is extremely iealous of mv Career
_(_}mlth_ and has done this attack hiding his identity to get to me, which he was otherwise
unable to get to. The defendant put baseless allegations on my character, backed my email
and got access to my contact-list and forwarded whatever fiction came to his mind and sent
to many people in my contact-list, maligning my image, and as a matter of irony went a
took a restraining order on my name and proudly brings it up everytime post-divorce
making me seem the abuser., He never showed any evidence of my hacking/abuse(but
claimed he has many people who don’t wish to be named) and used a very childish and

utterly unprofessional excuse to put a false allegation yet again. Knowing his poor and

4

 

DECLARATION OF ARUNASREE SWAPNA

 

 

 

Case 3:16-cV-O5482-.]SC Document 135 Filed 12/28/18 Page 5 of 6

ethicless upbringing by his parents(and me having faced the brunt of the abuse of my
ex-in-laws), I was advised to “let it go” after Separation/Mental Divorce in September 2007
and Formal Divorce in Sep 2010 and forget and move-on so he will diverted his energies
elsewhere and stop bothering me. He couldn’t secure employment in the companies that
offered me employment and anyday inferior to me in every aspect that needs thinking and
applied knowledge, He is very well capable of cooking fiction and spreading mindless
theories and least did I know his dangerous addiction of porn and persistant revenge on me
will destroy my Career and will eventually cripple my Health. He doesn’t apply the same
rules of ethics and scrutiny to himself

5 . Since the beginning of this case the defendant has taken the responsibility of bringing
down my Residency and I wish to clarify that due to his harassment and’after-effects of it I
had to fall-back on my support system in lndia to cool-it-off and get peace from the impact
to Health and Career, while legally maintaining my Perrnanent Residency and fulfilling all
criterion of Citizenship, including sponsoring and securing the Permanent Residency
Applications of my Family Members: My Spouse Mr. Naren Ramakrishnan. I have been
offically on a year-long medical break and if the culmination of this case doesn’t happen
with results, this will further impact my health and the ripple effect continues I am covered
by ACA during this period and by virtue ofthis, l wish the evidences put forth to the
jury(he already has access to them via past divorce) not be provided to the defendant as he
doesn’t have the ability to compartmentalize to maintain the ethics of data, and will again
cook up some more fiction around some real-World occurenaces. I have faced enough and
more after-effects of his revenge via intemet-harassment and l don’t wish to take anymore

burden of his bankruptcies and effect of Career and Finances and Health that I faced since

5

 

DECLARATION OF ARUNASREE SWAPNA

 

 

Case 3:16-cV-O5482-.]SC Document 135 Filed 12/28/18 Page 6 of 6

2010 that has been presented to the court and I humny request the court to make him take
the Onus of Paying me by Compclling him, Make him Pay the enormous attorney costs and
clean-up costs l had to incur and Give me the Rights to the pictures so I can pursue and
penalize the remaining offenders 1 however need this case to end with results of
Compensation for Physical Siclcness(add attorney and clean-up costs) , Civil and Criminal
Penalties on him for causing Sexual and Intemet Harassment and Give me the ability to
pursue and penalize remaining offenders, within the scope now as l haven’t been paid since
the beginning of this case and since this has affected my Health Beyond and
Comprehensible Limit, 1 need to Exeercise my Women’s Rights to get this action in my

favor, ASAP and not delay this any further

l declare under penalty of perjury pursuant to the laws of the United States of America that the

foregoing is true and correct.

Executed on December 28th, 2018, in Los Angeles, California.

sr

ARUNASREE SWAPNA

 

6

 

DECLARATION OF ARUNASREE SWAPNA

 

 

 

 

 

 

